In an action to foreclose a mortgage, the defendants CMAT 1999-C1 Old Country Road, LLC, and LNR Partners, Inc., appeal from stated portions of an order of the Supreme Court, Nassau County (DeStefano, J.), dated August 23, 2012, and the plaintiff cross-appeals from stated portions of the same order.
Ordered that the appeal and cross appeal are dismissed, with costs to the defendants CMAT 1999-C1 Old Country Road, LLC, and LNR Partners, Inc., payable by the plaintiff.
The appeal and cross appeal from the order must be dismissed because the right of direct appeal and cross-appeal therefrom terminated with the entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal and cross appeal from the order are brought up for review (see CPLR 5501 [a] [1]) and have been considered on the companion appeal from the judgment (see U.S. Bank, N.A. v Westwood, LLC, 115 AD3d 935 [2014] [decided herewith]).
Mastro, J.E, Lott, Austin and Hinds-Radix, JJ., concur.